DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b). See Also MPEP 607.01.
The application papers are objected to because the texts used in the claim amendments filed 1/21/2021 do not have sufficient clarity and contrast between the paper and the writing thereon (i.e. the letters are light gray as opposed to black lines, which makes it hard to read the claims).  See attached FIG.1 below.  It is requested that Applicant use only black letters when making the amendments to ensure amendments are legible.

    PNG
    media_image1.png
    155
    734
    media_image1.png
    Greyscale



Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “relative to the the second face” at the bottom of claim 2.  The second “the” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are replete with 112(b) issues, some of which includes the following:
a second face --.  
Claim 1 recites “the first face comprises a surface area that is larger relative to the second face” at the bottom of the claim.  It is unclear as to what feature of the second face is being compared to the surface area of the first face.  For the purposes of this examination, the limitation will be read and examined as -- the first face comprises a surface area that is larger relative to a surface area of the second face --. 
Claim 2 requires “the surface area of the first face is about 130% larger or about 1.3 times larger relative to the second face”.  It is unclear as to what feature of the second face is the surface area of the first face being compared to.  For the purposes of this examination, the limitation will be read and examined as -- the surface area of the first face is about 130% larger or about 1.3 times larger relative to the surface area of the second face --.  
Claims 3-4 recites similar limitations as claim 2 and is therefore rejected in the same manner as claim 2
Claim 5, line 5 “a first face and second face” should be written as -- a first face and a second face --, as it is unclear how many “second face” is being claimed.  
Claim 5 recites “the first or second face comprises a surface area that is larger relative to each other” at the bottom of the claim.  It is unclear as to what feature of “each other” is being compared to the surface area of the first or second face.  For the purposes of this examination and clarity, it is suggested that the limitation be written as -- the first or second face comprises a surface area that is larger relative to a surface area of the other of the first or second face --. 
Claim 7 requires “the surface area of the first face is about 130% larger or about 1.3 times larger relative to the second face”.  It is unclear as to what feature of the second face is being compared to the surface area of the first face.  For the purposes of this examination, the limitation will be read and examined as -- the surface area of the first face is about 130% larger or about 1.3 times larger relative to the surface area of the second face --.  
Claim 7 requires “the surface area of the first face is about 130% larger or about 1.3 times larger relative to the second face”.  However, claim 5 requires “wherein the first or second face comprise a surface area that is larger relative to each other”.  In the instance that the second face is larger than the first face, claims 7-9 would then contradict claim 5.
Claims 8-9 recites similar limitations as claim 7 above and are therefore rejected in the same manner as claim 7.
Claims 10 and 12-14 recite similar limitations as claims 5 and 7-9 and are therefore rejected in the same manner as set forth above.
Claims 11-14 recite “the first and second face” or “the first face” and “the second face”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this examination, the limitation will be read and examined as -- the first and second surfaces* -- or -- the first surface -- and -- the second surface --.  
Appropriate corrections are required.  Applicant should thoroughly review claims 1-14 for other 112 issues.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,716,260 B2 and claims 1-10 of U.S. Patent No. 11,064,655 B2 and 1-9 of US U.S. Patent No. 10,785,916 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the both the current application and the patents lend themselves to a concave threshing bar having a cut-out, notch, or channel with two angled surfaces/faces.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzue (US 3,716,060)
Regarding claim 1, Suzue disclsoes a concave threshing bar (see FIGS.2-4) comprising:
a threshing bar (6 or 7; see FIG.2) comprising a cut-out, notch or channel substantially exending a length of the threshing bar, wherein the threshing bar is secured to a concave (4; see FIG.1) ; and
the threshing bar further comprising a first face and a second face (see attached FIG.3 below; two different set of first and second faces shown in 6 or 7), wherein the second face is axially aligned with a horizontal plane and the first face is at an angle greater than 90 degree relative to the second face, and wherein the first face comprises a surface area that is larger relative to a surface area of the second face (see FIG.2).

    PNG
    media_image2.png
    503
    677
    media_image2.png
    Greyscale


	Regarding claims 5 and 10, claims 5 and 10 recite similar limitations as claim 1 and is therefore rejected using the same art (Suzue) and rationale as set forth above. 
	
	Regarding claims 6 and 11, Suzue further discloses wherein the first and second face are of varying dihedral angles (as shown by the blade 6 versus blade 7 in FIG.3; see also FIGS.4 and 6).

Allowable Subject Matter
Claims 2-4, 7-9, and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Previously cited references: Kile (US 9,723,791) FIGS.23-28, threshing bar with first surface 167 and second surface 180.  Schwersmann (US 6,537,148)  FIGS.8-9, threshing bar 19 with angled surfaces 22, 23.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671